Third District Court of Appeal
                               State of Florida

                        Opinion filed August 24, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1112
                       Lower Tribunal No. 16-24232
                          ________________


                             Eleidy Miedes,
                                  Appellant,

                                     vs.

                            Steve B. Ideses,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Ivonne
Cuesta, Judge.

     Sandy T. Fox, P.A., and Sandy T. Fox, for appellant.

     Abramowitz & Associates, and Jordan B. Abramowitz, for appellee.


Before SCALES, HENDON and GORDO, JJ.

     GORDO, J.
      Eleidy Miedes (“the Mother”) appeals from an order granting Steve

Ideses’ (“the Father’s”) petition for modification of the parenting plan and

child support. We have jurisdiction. Fla. R. App. P. 9.030(b)(1)(A). The

parties share one child together, born in August 2016. Prior to the child’s

birth, the trial court entered final judgment of paternity, ratifying and

incorporating the parties’ agreed upon parenting plan. In 2018, the Father

filed a petition for modification of the parenting plan and child support. The

trial court subsequently entered its written decision granting the Father’s

petition. The Mother appealed.

      We find no error in the trial court’s detailed thirty-four-page order

granting modification of the parenting plan and child support, made after a

seven-day trial with evidence from the parties and experts, as it contained

explicit findings of fact supported by competent, substantial evidence and

properly analyzed the statutory factors of section 61.13(3), Florida Statutes.

See Sordo v. Camblin, 130 So. 3d 743, 744 (Fla. 3d DCA 2014) (“[T]he

evidence was competent and substantial that there has been a substantial

change in circumstances and that the modification is in the best interests of

the parties’ [child].”); Levi v. Levi, 780 So. 2d 261, 263 (Fla. 3d DCA 2001)

(“When child support is modified, retroactivity is the rule rather than the

exception.”); Spano v. Bruce, 62 So. 3d 2, 6 (Fla. 3d DCA 2011) (“Where the



                                      2
circumstances that give rise to a modification of child support exist at the

time during which a petition for modification is filed, failure to order the

modification retroactive to the date of the filing of the petition constitutes an

abuse of discretion.”).

      Affirmed.




                                       3